DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 12-14, 16-18 and 21-24  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goss et al. (US 2014/0052897).
Consider claim 1, Goss et al. discloses a memory controller configured to control a memory device including a first storage area and a second storage area, the memory controller comprising: a memory operation controller configured to control the memory device to perform a block merge operation of programming data stored in a victim block among normal blocks of the first storage area to a target block among the normal blocks, and configured to control the memory device to perform a data migration operation of copying data stored in blocks of the first storage area to blocks of the second storage area; and a block information manager configured to store block map information indicating whether each of the blocks of the first storage area is a normal block or a merge block, wherein the target block is changed from a normal block to a merge block by the block merge operation (abstract, [0021], [0024], [0025], [0040], [0057], [0060]-[0067], [0068], [0070], [0071], [0075] and [0078]-[0081], Goss et al. discloses erase blocks being grouped and stored as GCUs. During garbage collection or at specified times GCUs can be garbage collected and some erase blocks can have valid data moved from them and can be freed or GCUs can be reconfigured, moving erase blocks around between them or making new GCUs. Metadata is used to track the activity, location and history of each erase block.).
Consider claim 2, Goss et al. discloses the memory controller according to claim 1, wherein the victim block is erased and is changed from a data block to a free block, after the block merge operation ([0065] and [0070]).
Consider claim 3, Goss et al. discloses the memory controller according to claim 1, wherein each of the normal blocks of the first storage area includes memory cells each of which stores n data bits (n is a natural number of 1 or more), and 58PA4001-0wherein each of the blocks of the second storage area includes memory cells each of which stores m data bits (m is a natural number greater than n) ([0036], each of the cells of Goss et al. can be configured to be SLC or MLC.).
Consider claim 6, Goss et al. discloses the memory controller according to claim 1, wherein the memory operation controller controls the memory device to perform the data migration operation when a number of merge blocks among the blocks of the first storage area is greater than or equal to a reference number ([0039], erase blocks can be merged into GCUs of specific numbered groupings.).
Consider claim 7, Goss et al. discloses the memory controller according to claim 1, wherein the block map information indicates whether each of the blocks of the first storage 59PA4001-6area is a free block or a data block ([0065] and [0078]-[0081], that status of each erase block is tracked including if it is free and which GCU the erased block belongs to.).
Consider claim 8, Goss et al. discloses the memory controller according to claim 1, wherein the memory operation controller controls the memory device to perform the 5data migration operation based on a result of comparison between a number of free blocks among the blocks of the first storage area and a first threshold number, and controls the block merge operation based on a result of comparison between the number of free blocks and a second threshold number (abstract, [0021], [0024], [0025], [0040], [0057], [0060]-[0067], [0068], [0070], [0071], [0075] and [0078]-[0081], garbage collection requires there to be free blocks in order for valid data to be moved into them and GCUs are initially created based on the amount of free blocks available for creating them.).
Claims 9, 10 and 12-14 are the storage device claims of the controller claims 1-3 and 6-8 above and are rejected in the same manner using the same rationale.
Consider claim 16, Goss et al. discloses the storage device according to claim 9, wherein the memory 15controller stores program-erase cycle information indicating a program- erase cycle of each of the normal blocks of the first storage area, and selects, as the target block, a block having a program-erase cycle higher than a program-erase cycle of the victim block among the normal blocks of the first storage area ([0057] and [0060]-[0062]).
Claims 17, 18 and 21-24 are the method claims of the controller claims 1-3 and 6-8 above and are rejected in the same manner using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss et al. (US 2014/0052897) as applied to claims 1, 9 and 17 above, and further in view of Bux et al. (US 2014/0032817).
Consider claim 4, Goss et al. discloses the memory controller according to claim 1, however, Goss et al. does not explicitly state that an idle time is detected when performing any of the operations (Abstract, [0004] and [0013]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Goss et al. reference to include the system of Bux et al. for doing garbage collection and using system idle detection because doing so maintains a sufficient free block pool without significantly increasing write amplification ([0036]) and also because performing process intensive operations such as garbage collection during an idle time improves system response times when the system is actively being used.
Consider claim 5, Goss et al. in view of Bux et al. discloses the memory controller according to claim 4, wherein the memory operation controller controls the memory device to perform the block merge operation based on a result of comparison between a value of the predicted idle period and a first threshold value, and controls the memory device to perform the data migration operation based on a result of comparison between the value of the predicted idle period and a second threshold value (Goss et al.: abstract, [0021], [0024], [0025], [0040], [0057], [0060]-[0067], [0068], [0070], [0071], [0075] and [0078]-[0081], when doing garbage collection, erase blocks are both merged and migrated between GCUs. Bux et al.: Abstract, [0004] and [0013], the garbage collection process is performed based on two different determinations of an idle state.).
Claim 11 is the storage device claims of the controller claims 4 and 5 above and are rejected in the same manner using the same rationale.
Claims 19 and 20 are the method claims of the controller claims 4 and 5 above and are rejected in the same manner using the same rationale.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136